327 F.2d 1003
SMITH, HINCHMAN & GRYLLS ASSOCIATES, INCORPORATED, and Royal Indemnity Company, Appellants,v.William M. O'KEEFFE, Deputy Commissioner U. S. Bureau of Employees' Compensation for the Sixth Compensation District, Appellee.
No. 20605.
United States Court of Appeals Fifth Circuit.
February 27, 1964.

Appeal from United States District Court for the Middle District of Florida, George C. Young, Judge.
William C. Blake, Jr., Tampa, Fla. (Macfarlane, Ferguson, Allison & Kelly, Tampa, Fla., of counsel), for appellants.
Joe H. Mount, Asst. U. S. Atty., Tampa, Fla., Morton Hollander, Leavenworth Colby, Allan J. Weiss, Attys., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Edward F. Boardman, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM:


1
The facts which are present in this case are set forth in the findings of fact and conclusions of law of the district court. Smith, Hinchman & Grylls Associates, Inc. v. O'Keeffe, D.C.M.D.Fla. 1963, 222 F.Supp. 4. Unless the facts of United States and Gondeck v. Pan American World Airways, 5th Cir. 1962, 299 F.2d 74, are to be distinguished or the principles there set forth are to be rejected, we must reverse the judgment of the district court. The facts are not to be distinguished. Indeed, the facts here make a stronger case for the employer than in Gondeck. We adhere to the doctrine of the Gondeck case and reverse the district court. The cause is remanded for the entry of a judgment for the appellants.


2
Reversed and remanded.